    Case 3:19-cv-00629-JPG Document 11 Filed 04/23/20 Page 1 of 4 Page ID #74



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

    ANTONIO NATHANIEL SPEED,                          )
    #40750-044,                                       )
                                                      )
                  Plaintiff,                          )
                                                      )
    vs.                                               )           Case No. 19-cv-00629-JPG
                                                      )
    B. TRUE,                                          )
    ASSOCIATE WARDEN COOPER,                          )
    LIEUTENANT McALLISTER,                            )
    LIEUTENANT BLAIR,                                 )
    WINN,                                             )
    SCHREIBER,                                        )
    and JARRETT,                                      )
                                                      )
                 Defendants.                          )

                                  MEMORANDUM AND ORDER

GILBERT, District Judge:

          This matter is now before the Court for preliminary review of the First Amended Complaint

(Doc. 10) filed by Plaintiff Antonio Speed. Plaintiff is a former federal inmate at the United States

Penitentiary located in Marion, Illinois (“USP-Marion”). He filed this action to challenge his

placement in USP-Marion’s Prison Camp on due process grounds under Bivens v. Six Unknown

Named Agents, 403 U.S. 388 (1971). (Id. at pp. 1-25). He seeks money damages. (Id. at p. 13).

          The Amended Complaint is now before the Court for screening under 28 U.S.C. § 1915A,1

which requires the Court to screen prisoner complaints and filter out nonmeritorious claims.

28 U.S.C. § 1915A(a). The Court is required to dismiss any portion of the Amended Complaint

that is legally frivolous or malicious, fails to state a claim for relief, or seeks money damages from




1
 Plaintiff was a prisoner when he filed his Complaint, and the First Amended Complaint is therefore subject
to review under 28 U.S.C. § 1915A. (See Doc. 1, p. 7).

                                                    1
    Case 3:19-cv-00629-JPG Document 11 Filed 04/23/20 Page 2 of 4 Page ID #75



a defendant who is immune from relief. 28 U.S.C. § 1915A(b). At this juncture, the factual

allegations in the pro se Amended Complaint are liberally construed. Rodriguez v. Plymouth

Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).

                                         The Amended Complaint

        Plaintiff sets forth the following allegations in the Amended Complaint (Doc. 10, pp. 1-

25): On or around September 11, 2018, Plaintiff was forced to participate in USP-Marion’s Prison

Camp, where Defendants imposed the following sanctions against him without prior notice, a

disciplinary report, or a hearing: (a) loss of television privileges and movies (September 2018 to

June 2019); (b) 5-minute limit on daily phone calls (April 2019); (c) commissary spending

restrictions of $150/month instead of $360/month (May 2019); and (d) periodic recreation

restrictions (September 2018 to May 2019). (Id. at p. 12).

        Based on the allegation in the Amended Complaint, the Court designates a single count in

this pro se action:

        Count 1:          Defendants violated Plaintiff’s Fifth Amendment right to due process of law
                          by placing him in USP-Marion’s Prison Camp and punishing him without
                          notice or a hearing.

Any claim in the Amended Complaint that is not addressed herein is considered dismissed

without prejudice as inadequately pled under Twombly.2

                                                   Discussion

        Plaintiff’s Fifth Amendment due process claim against the defendants is not cognizable

under Bivens. In Ziglar v. Abbasi, 137 U.S. 1843 (2017), the Supreme Court held that federal

courts should not expand Bivens into contexts not officially recognized by the Supreme Court,




2
  Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).

                                                         2
 Case 3:19-cv-00629-JPG Document 11 Filed 04/23/20 Page 3 of 4 Page ID #76



unless certain “special factors” counsel otherwise. Ziglar, 137 U.S. at 1859-60. The Court cited

only three instances in which a Bivens remedy should be recognized against federal officials:

(1) Fourth Amendment claims involving unlawful searches and seizures; (2) Fifth Amendment

due process claims involving gender discrimination; and (3) Eighth Amendment claims for

inadequate medical treatment. Ziglar, 137 U.S. at 1854-55 (citations omitted). Plaintiff’s claim

does not fit into any of these categories.

       The Seventh Circuit Court of Appeals has declined to recognize a new theory of relief in a

Bivens action premised on due process violations like the one presented. See Smadi v. True, 783

F. App’x 633, 634 (7th Cir. 2019) (affirming district court’s dismissal of due process claim at

screening as indistinguishable from the due process challenge rejected in Abbasi but remanding

for review of First Amendment claim for injunctive and monetary relief); Goree v. Serio, 735 F.

App’x 894, 895 (7th Cir. 2018) (claims premised on due process violations arising from

administrative and disciplinary proceedings not cognizable under Bivens and properly dismissed

at screening). Other courts have likewise declined to extend Bivens to due process claims like the

one presented in Count 1. See, e.g., Vega v. United States, 881 F.3d 1146, 1154-55 (9th Cir. 2018)

(declining to recognize Bivens action for due process violation); Harris v. Dunbar, Case No. 17-

cv-00536-WTL, 2018 WL 3574736, at *3-4 (S.D. Ind. 2018) (declining to recognize Bivens action

for due process claim based on continued placement in communications management unit).

Consistent with these previous rulings, this Court declines to extend Bivens to Plaintiff’s due

process claim challenging his placement in USP-Marion’s Prison Camp with restrictions.

Accordingly, Count 1 shall be dismissed with prejudice.




                                                3
 Case 3:19-cv-00629-JPG Document 11 Filed 04/23/20 Page 4 of 4 Page ID #77



                                            Disposition

       IT IS ORDERED that this action, including the Amended Complaint (Doc. 10) and

COUNT 1, are DISMISSED with prejudice for failure to state a claim for relief.

       Plaintiff is ADVISED that this dismissal shall count as one of his allotted “strikes” under

the provisions of 28 U.S.C. § 1915(g).

        If Plaintiff wishes to appeal this Order, he may file a notice of appeal with this Court within

thirty days of the entry of judgment. FED. R. APP. 4(A)(4). If Plaintiff does choose to appeal, he

will be liable for the $505.00 appellate filing fee irrespective of the outcome of the appeal. See

FED. R. APP. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger, 547 F.3d 724, 725-26 (7th Cir.

2008); Sloan v. Lesza, 181 F.3d 857, 858-59 (7th Cir. 1999); Lucien, 133 F.3d at 467. Moreover,

if the appeal is found to be nonmeritorious, Plaintiff may also incur another “strike.” A proper and

timely motion filed pursuant to Federal Rule of Civil Procedure 59(e) may toll the 30-day appeal

deadline. FED. R. APP. P. 4(a)(4). A Rule 59(e) motion must be filed no more than twenty-eight

(28) days after the entry of judgment, and this 28-day deadline cannot be extended.

       The Clerk shall CLOSE THIS CASE and enter judgment accordingly.

       IT IS SO ORDERED.

       DATED: 4/23/2020
                                                       s/J. Phil Gilbert
                                                       J. PHIL GILBERT
                                                       United States District Judge




                                                  4
